     Case 4:19-cv-00581-LCK Document 1 Filed 12/12/19 Page 1 of 7




     THE LEADER LAW FIRM
 1   405 W. Cool Dr., Ste 107
 2
     Tucson, AZ 85704
     Phone (520) 575-9040
 3   Fax (520) 575-9340

 4   John P. Leader, Esq.
     SBN 012511 / PCN 64791
 5   Attorney for the Plaintiff
 6
                         UNITED STATES DISTRICT COURT
 7
                          FOR THE DISTRICT OF ARIZONA
 8

 9   SCOTT M. SCHORE, a married man.    )
                                        )             No.
10                       Plaintiff,     )
     v.                                 )
11   HEATH RAY HERMAN, individually, )           COMPLAINT
     and the marital community of HEATH )     (Tort Motor-Vehicle)
12   RAY HERMAN, Husband, and JANE )
     DOE HERMAN, Wife; CONTINENTAL )
13
     INTERMODAL GROUP – TRUCKING ) (Assigned to the Hon.:                                  )
14   LLC, a Foreign Corporation,        )
                                        )
15                      Defendant.      )

16
           COMES NOW, the Plaintiff, by and through counsel undersigned, and for his
17
     complaint against the Defendants, states, alleges and complains as follows:
18

19         1.     Plaintiff Scott Schore resides in Pima County and is a citizen of the State

20                of Arizona.

21         2.     Defendant Heath Ray Herman, on information and belief, resides in
22                Livingston, Texas and presumably is a citizen of the State of Texas.
23

24

25
     Case 4:19-cv-00581-LCK Document 1 Filed 12/12/19 Page 2 of 7



          3.    Defendant Continental Intermodal Group – Trucking LLC is a foreign
 1

 2
                corporation, on information and belief, licensed in Oklahoma and Texas,

 3              and doing business and providing services in the State of Texas and

 4              elsewhere. Defendant Continental Intermodal Group Trucking LLC

 5              (hereinafter “Continental”) is vicariously liable for the negligence of its
 6
                employees, including but not limited to its agents, independent
 7
                contractors, ostensible agents, and/or shareholders.
 8
          4.    This court is vested with jurisdiction under 28 U.S.C. §1331 because of
 9
                diversity of citizenship and because the value of the claim is more than
10
                $75,000.00.
11

12        5.    At all relevant times, Defendant Heath Ray Herman was an employee of

13              Defendant Continental and was acting in the course and scope of his

14              employment.
15        6.    All of the acts complained of herein occurred on behalf of and in
16
                furtherance of the marital community of Defendant Heath Ray Herman
17
                and Jane Doe Herman and were done for a family purpose.
18
          7.    Events giving rise to this cause of action occurred in Reeves County,
19
                Texas and elsewhere.
20
          8.    On December 24, 2018, Defendant Heath Ray Herman was driving a
21

22              tractor owned by Continental, and pulling a trailed owned by non-party

23              Group Trucking LLC, Continental Intermodal.

24

25



                                             2
     Case 4:19-cv-00581-LCK Document 1 Filed 12/12/19 Page 3 of 7



          9.    Plaintiff Scott Schore was driving a tractor and pulling a trailer owned
 1

 2
                by non-party Transchem Environmental.

 3        10.   Plaintiff Scott Schore was at a complete stop at a red light on the 5200

 4              block of Highway 285 when Defendant Heath Ray Herman failed to stop

 5              behind him and caused a collision between the tractor he was driving and
 6
                the trailer and tractor driven by Scott Schore.
 7
          11.   As a result of the negligence of Defendant Heath Ray Herman, Plaintiff
 8
                Scott Schore was seriously injured, and has incurred expenses for
 9
                medical care and treatment received as result.
10
          12.   Plaintiff Scott Schore’s injuries have not fully resolved and his treatment
11

12              is ongoing. Future medical care will be required and additional medical

13              expenses will be incurred.

14        13.   Some of Plaintiff Scott Schore’s injuries are likely permanent.
15        14.   Under choice of law provisions, either Texas or Arizona substantive law
16
                should apply.
17

18
                                             COUNT ONE
19                                            (Negligence)
20        15.   Plaintiff incorporates by reference all preceding paragraphs as if fully
21
                set forth herein.
22
          16.   Defendant Heath Ray Herman had a duty to operate his vehicle in a safe
23
                and reasonable manner, including duties to obey traffic safety laws, to
24

25



                                             3
     Case 4:19-cv-00581-LCK Document 1 Filed 12/12/19 Page 4 of 7



                respond to current traffic conditions, and to operate his vehicle so as to
 1

 2
                avoid injury to others.

 3        17.   Defendant Heath Ray Herman breached said duties by operating his

 4              motor vehicle in a negligent and reckless manner, and by causing a

 5              collision with the Plaintiff’s vehicle.
 6
          18.   As a direct and proximate result of Defendant Heath Ray Herman’s
 7
                negligence, Plaintiff Schott Schore suffered injuries, including but not
 8
                limited to:
 9
                       Injuries to the right wrist, including torn ligament, carpal tunnel
10
                injury and cartilage damage, requiring surgical repair;
11

12                     Injuries to the right shoulder, including severe tendinosis of the

13              distal infraspinatus tendon at the entire distal supraspinatus tendon; non-

14              retracted full-thickness tear of the entire insertions; moderate tendinosis
15              of the distal superior fibers of subscapularis; partial-thickness
16
                undersurface detachment tear from the lesser tuberosity; chronic non-
17
                displaced chondrolateral junction separation tear of the superior, anterior
18
                and inferior labrums.
19
                       Injuries to the cervical spine, including Left foraminal disc
20
                protrusion at C5-6 with relatively severe left foraminal narrowing
21

22              correlated clinically for left C6 radicular symptoms; Mild left foraminal

23              narrowing at C6-7 due to left foraminal spur/protrusion; Mild left-sided

24              facet hypertrophy at C3-4.
25



                                              4
     Case 4:19-cv-00581-LCK Document 1 Filed 12/12/19 Page 5 of 7



          19.   Conservative treatment for cervical injuries has been exhausted and
 1

 2
                surgery is pending.

 3        20.   As a direct and proximate result of Defendant Heath Ray Herman’s

 4              negligence, Plaintiff Scott Schore has suffered past and ongoing pain,

 5              discomfort, stress, mental suffering, anxiety, and economic losses.
 6
          21.   Plaintiff Scott Schore’s medical treatment is ongoing and his damages
 7
                continue to accrue.
 8
          22.   Plaintiff Scott Schore has also suffered lost wages, a loss of earnings
 9
                capacity, and a diminished quality of life.
10
          23.   Some of Plaintiff Scott Schore’s injuries are likely permanent.
11

12

13                                            COUNT TWO
                                            (Negligence Per Se)
14
          24.   Plaintiff Scott Schore incorporates by reference all preceding paragraphs
15
                as if fully set forth herein.
16

17        25.   On or about December 24, 2018, Heath Ray Herman had the duty under

18              Texas Transportation Code § 545.351 and A.R.S. §28-701 to control his

19              speed to avoid a collision.
20        26.   Defendant Heath Ray Herman failed to control the speed of his vehicle
21
                and as a result caused a collision with the vehicle driven by Plaintiff
22
                Scott Schore, in violation of law.
23
          27.   Defendant Heath Ray Herman was negligent per se as defined by Texas
24
                and Arizona law set forth above:
25



                                                5
     Case 4:19-cv-00581-LCK Document 1 Filed 12/12/19 Page 6 of 7



           28.    As a direct and proximate result of Defendant Heath Ray Herman’s
 1

 2
                  negligence per se, Plaintiff Scott Schore suffered injuries, as described

 3                above, for which he has undergone medical treatment and for which his

 4                treatment is continuing.

 5         29.    As a direct and proximate result of the Defendant Heath Ray Herman’s
 6
                  negligence, Plaintiff Scott Schore has suffered past, and ongoing pain,
 7
                  discomfort, stress, mental suffering, anxiety, and economic loss.
 8
           30.    Plaintiff Scott Schore’s medical treatment is ongoing and his damages
 9
                  continue to accrue.
10
           31.    Plaintiff Scott Schore has also suffered lost wages, a loss of earnings
11

12                capacity, and a diminished quality of life.

13         32.    Some of Plaintiff Scott Schore’s injuries are likely permanent.

14

15         WHEREFORE, Plaintiffs respectfully requests that this Court grant judgment
16
     in their favor and against the Defendants, and each of them, as follows:
17
           a.     For compensatory damages in an amount to compensate Plaintiff Scott
18
                  Schore for all damages, including his medical expenses incurred as a
19
                  result of this collision;
20
           b.     For compensatory damages in an amount to compensate Plaintiff Scott
21

22                Schore for his medical expenses reasonably anticipated to be incurred in

23                the future;

24

25



                                               6
     Case 4:19-cv-00581-LCK Document 1 Filed 12/12/19 Page 7 of 7



           c.   For compensatory damages in an amount to compensate Plaintiff
 1

 2
                Scott Schore for the professional opportunities denied and the

 3              professional setbacks experienced by him as a result of this

 4              collision;

 5         d.   For compensatory damages in an amount to compensate Plaintiff
 6
                Scott Schore for his pain and suffering and his diminished quality
 7
                of life;
 8
           e.   For compensatory damages in an amount to compensate Plaintiff
 9
                Scott Schore for his lost wages and lost earnings capacity;
10
           f.   For punitive or exemplary damages, as may be appropriate;
11

12         g.   For costs of suit expended and accruing herein; and

13         h.   For such other relief as the Court may deem appropriate.

14

15              DATED this 10th day of December, 2019
16
                                            THE LEADER LAW FIRM
17
                                            _/s/ John P. Leader
18                                          John P. Leader, Esq.

19

20

21

22

23

24

25



                                            7
